DISCHARGE OF LIMITED RECOURSE GUARANTY
FRANKLIN CREDIT HOLDING CORPORATION
WHEREAS, FRANKLIN CREDIT HOLDING CORPORATION (“Holding”), entered into a Limited
Recourse Guaranty dated March 31, 2009 (the “Guaranty”), with THE HUNTINGTON
NATIONAL BANK, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders defined below, pursuant to which Holding guaranteed, on
a limited recourse basis, the payment of the obligations of Franklin Credit
Asset Corporation, Tribeca Lending Corp. and their Subsidiaries as borrowers
(collectively the “Borrowers”), under a certain Amended and Restated Credit
Agreement by and among the Borrowers, the financial institutions party thereto
from time to time as lenders (collectively, the “Lenders”), and the
Administrative Agent, dated as of March 31, 2009, as amended, restated,
supplemented and otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”, and various promissory notes executed in connection with
the Credit Agreement;
WHEREAS, in connection with the Credit Agreement, Holding executed and delivered
a certain a certain Amended and Restated Pledge Agreement, as amended prior to
the date hereof by a certain First Amendment to Amended and Restated Pledge
Agreement dated September 22, 2010 (as so amended, the “Pledge Agreement”) in
favor of Administrative Agent; and
WHEREAS, the Borrowers have requested that the Administrative Agent discharge
the Guaranty, and the Administrative Agent, with the consent of the requisite
Lenders under the Credit Agreement, is willing to do so as long as Holding
reaffirms each warranty, representation, covenant and agreement contained in,
and its obligations under, a Pledge Agreement (other than as it relates to the
Guaranty).
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
1. The Administrative Agent does hereby release, cancel and discharge Holding
from all of its duties and obligations to the Administrative Agent and the
Lenders under the Guaranty, and the Guaranty is hereby released, cancelled and
discharged.
2. Except as any warranty, representation, covenant and agreement relates to the
continuing enforceability of the Guaranty, Holding hereby (i) reaffirms each
warranty, representation, covenant and agreement made by Holding to the
Administrative Agent and the Lenders in the Pledge Agreement, and (ii) agrees
that its rights and obligations shall be continuing as provided in the Pledge
Agreement and that the Pledge Agreement shall remain as written originally and
continue in full force and effect in all respects.

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Administrative Agent and Holding have caused
this instrument to be executed and delivered by its duly authorized officer as
of the  23rd  day of May, 2011.

            THE HUNTINGTON NATIONAL BANK,
as Administrative Agent
      By:   /s/ David L. Abshier         David L. Abshier, Senior Vice
President              FRANKLIN CREDIT HOLDING CORPORATION
      By:   /s/ Thomas J. Axon         Thomas J. Axon, President   

Signature Page to Discharge of Limited Recourse Guaranty

 

